     Case 2:19-cv-09601-PA-GJS Document 11 Filed 11/26/19 Page 1 of 2 Page ID #:55
                                                                               JS-6

1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   FREDRIC HAGHEBAERT,                    Case No. 2:19-cv-09601-PA-GJS
     individually and on behalf of all
12   others similarly situated,             ORDER GRANTING STIPULATION TO
                                            TRANSFER ACTION
13                      Plaintiff,
14         v.
15   TANDY LEATHER FACTORY, INC.,
     JANET CARR, TINA L. CASTILLO,          Action Filed:      November 7, 2019
16   and SHANNON L. GREENE,
17                      Defendants.
18
19
20
21
22
23
24
25
26
27
28


                    [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER ACTION
     Case 2:19-cv-09601-PA-GJS Document 11 Filed 11/26/19 Page 2 of 2 Page ID #:56



1          The Stipulation to Transfer Action having been considered, and good cause
2    appearing therefor, it is hereby ordered that:
3          1.     This case is hereby transferred to the United States District Court for the
4    Northern District of Texas, Fort Worth Division.
5
6          IT IS SO ORDERED.
7
8
9
     Dated: November 26, 2019                By
10                                                      Hon. Percy Anderson
11                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                     [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER ACTION
